



COURT OF APPEAL FOR ONTARIO

CITATION: Larose (Re), 2018 ONCA 208

DATE: 20180302

DOCKET: C63551

Strathy C.J.O, Simmons and Hourigan JJ.A.

IN THE MATTER OF:  Jason Larose

AN APPEAL UNDER PART XX.1 OF
    THE
CODE

Mercedes Perez, for the appellant

Amy Alyea, for the respondent Attorney General of
    Ontario

Janice Blackburn, for the Person in charge of Waypoint
    Centre for Mental Health Care

Heard and released orally: February 27, 2018

On appeal against the disposition of the Ontario Review
    Board dated March 22, 2017.

REASONS FOR DECISION

[1]

The appellant is a dual-status offender.  He was found Not Criminally
    Responsible in 1997 and subsequently convicted of murder in 2002.  At the appellants
    annual disposition review hearing before the Ontario Review Board on March 22,
    2017 the board declined the appellants request to conduct a placement review
    hearing.  The appellant appeals from that ruling.

[2]

We see no error in the Boards decision not to conduct a placement
    review hearing as part of the appellants annual disposition review hearing in
    all the circumstances of this case.  The Boards notice of hearing issued in
    January 2017 was restricted to the issue of disposition.  However, the subject of
    placement was reviewed at pre-hearing conferences.  At the most recent
    pre-hearing conference, it was noted that counsel would be in a position to
    advise the Board whether it would be asked to review placement once certain
    materials were received from Correctional Services Canada.  The appellant did
    not request that a placement hearing be held as part of the disposition hearing
    prior to the scheduled hearing date.

[3]

In the circumstances, the other parties were not ready to proceed with a
    placement review hearing and had not made arrangements for the attendance of a necessary
    witness.  Given that the appellants annual disposition review hearing was more
    than six months overdue, the Board did not err in failing to adjourn the
    disposition review hearing.  It remained open to the appellant to request a
    placement review hearing under s. 672.69(2) and the Board so advised the
    appellant.

[4]

The appeal is dismissed.

G.R. Strathy C.J.O.

Janet Simmons J.A.

C.W. Hourigan J.A.


